Exhibit 10.1

AMENDMENT TO
FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
GLADSTONE COMMERCIAL LIMITED PARTNERSHIP

This Amendment to First Amended and Restated Agreement of Limited Partnership
(this “Amendment”) is entered into effective as of this 29th day of April, 2010,
by and among GCLP Business Trust I, a Massachusetts business trust (the
“Original Limited Partner”), GCLP Business Trust II, a Massachusetts business
trust (the “General Partner”), Gladstone Commercial Corporation, a Maryland
corporation that is not a Partner of the Partnership, and the Limited Partner(s)
set forth or which may, in the future, be set forth on Exhibit A to the
Agreement (as defined below), as amended from time to time.

RECITALS

Whereas, Gladstone Commercial Limited Partnership (the “Partnership”), was
formed as a limited partnership under the laws of the State of Delaware,
pursuant to a Certificate of Limited Partnership filed with the Office of the
Secretary of State of the State of Delaware effective as of May 28, 2003.

Whereas, pursuant to Article 11 of the First Amended and Restated Agreement of
Limited Partnership (the “Agreement”), the General Partner desires to amend the
Agreement.

AGREEMENT

Now, Therefore, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by the parties, the parties
hereto agree to amend the Agreement as follows:

1. Definitions. Unless otherwise defined herein, all terms defined in the
Agreement have the same meaning when used herein.

2. Amendments to Agreement.

2.1 Article 1 of the Agreement is hereby amended as follows:

(a) The definition of “Preferred Units” is hereby deleted in its entirety and
replaced with the following:

““PREFERRED UNITS” means Partnership Units issued by the Partnership to the
General Partner or its Subsidiaries in connection with the issuance of REIT
Preferred Shares.”

(b) The definition of “REIT Preferred Share” is hereby deleted in its entirety
and replaced with the following:

““REIT PREFERRED SHARE” means a share of preferred stock in Gladstone Commercial
Corporation (or Successor Entity, as the case may be).”

(c) The following definition of “REIT Senior Common Share” is hereby inserted in
its proper alphabetical position:

““REIT SENIOR COMMON SHARE” means a share of Senior Common Stock, par value
$0.001 per share, in Gladstone Commercial Corporation (or Successor Entity, as
the case may be).”

(d) The definition of “REIT Share” is hereby deleted in its entirety and
replaced with the following:

““REIT SHARE” means a share of common stock in Gladstone Commercial Corporation
(or Successor Entity, as the case may be). “REIT SHARES” do not include REIT
Senior Common Shares.”

(e) The following definition of “Senior Common Units” is hereby inserted in its
proper alphabetical position:

““SENIOR COMMON UNITS” means Partnership Units issued by the Partnership to the
General Partner or its Subsidiaries in connection with the issuance of REIT
Senior Common Shares.”

2.2 Article 4.2(a)(i) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“(i) General. The General Partner is hereby authorized to cause the Partnership
to issue additional Partnership Interests in the form of Partnership Units for
any Partnership purpose, at any time or from time to time, to the Partners
(including the General Partner) or to other Persons for such consideration and
on such terms and conditions as shall be established by the General Partner in
its sole and absolute discretion, all without the approval of any Limited
Partners. Any additional Partnership Interests issued thereby may be issued in
one or more classes, or one or more series of any of such classes, with such
designations, preferences and relative participating, optional or other special
rights, powers and duties, including rights, powers and duties senior to Limited
Partnership Interests, all as shall be determined by the General Partner in its
sole and absolute discretion and without the approval of any Limited Partner,
subject to Delaware law, including, without limitation, (A) the allocations of
items of Partnership income, gain, loss, deduction and credit to each such class
or series of Partnership Interests; (B) the right of each such class or series
of Partnership Interests to share in Partnership distributions; and (C) the
rights of each such class or series of Partnership Interests upon dissolution
and liquidation of the Partnership; provided, however, that no additional
Partnership Interests shall be issued to the General Partner or the Original
Limited Partner unless:

(1) the additional Partnership Interests are issued in connection with an
issuance of REIT Shares, REIT Senior Common Shares, or REIT Preferred Shares by
Gladstone Commercial Corporation, and Gladstone Commercial Corporation shall
make a capital contribution to the General Partner and/or the Original Limited
Partner, and the General Partner, on its own or with the Original Limited
Partner, shall make a Capital Contribution to the Partnership in an amount equal
to the aggregate proceeds raised in connection with the issuance of such REIT
Shares, REIT Senior Common Shares, or REIT Preferred Shares, as the case may be,
of Gladstone Commercial Corporation;

(2) the additional Partnership Interests are issued in exchange for property or
other assets owned by the General Partner or Original Limited Partner with a
fair market value, as determined by the General Partner, in good faith, equal to
the value of the Partnership Interests; or

(3) the additional Partnership Interests are issued to all Partners in
proportion to their respective Percentage Interests.

Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the General Partner and the Partnership.

With the exception of Common Units, any Partnership Interests issued in
accordance with Section 4.2(a)(i)(1) hereof shall be designated and described in
a schedule that shall automatically be attached to this Agreement. Attached
hereto as Schedule 4.2(a)(1) is the Designation of 7.75% Series A Cumulative
Redeemable Preferred Units. Attached hereto as Schedule 4.2(a)(2) is the
Designation of 7.50% Series B Cumulative Redeemable Preferred Units. Attached
hereto as Schedule 4.2(a)(3) is the Designation of Senior Common Units.”

3. Except as set forth herein, all of the terms and conditions of the Agreement
shall continue in full force and effect following the execution of this
Amendment.

4. This Amendment may be executed in any number of original or facsimile
counterparts and, when so executed, all of such counterparts shall constitute a
single instrument binding upon all parties hereto notwithstanding that all
parties are not signatory to the original or facsimile or to the same
counterpart.

5. This Amendment shall be effective upon the execution hereof by the General
Partner.

6. In the event any provision of this Amendment is determined to be invalid or
unenforceable, such provision shall be deemed severed from the remainder of this
Amendment and replaced with a valid and enforceable provision as similar in
intent as reasonably possible to the provision so severed, and shall not cause
the invalidity or unenforceability of the remainder of this Amendment.

[Signature Page Follows]

1

In Witness Whereof, the parties hereto have hereunder affixed their signatures
to this Amendment to First Amended and Restated Agreement of Limited Partnership
of Gladstone Commercial Limited Partnership as of the 29th day of April, 2010.

GENERAL PARTNER:

GCLP Business Trust II

By:       
Name: David Gladstone
Title: Trustee


By:       
Name: Danielle Jones
Title: Trustee


ORIGINAL LIMITED PARTNER:

GCLP Business Trust I

By:       
Name: David Gladstone
Title: Trustee


By:       
Name: Danielle Jones
Title: Trustee


GLADSTONE COMMERCIAL CORPORATION

Gladstone Commercial Corporation

By:       
Name: David Gladstone
Title: Chairman and Chief Executive Officer


2